      Case 1:16-cv-01152-AJN-BCM Document 187 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                             10/6/20


  Matthew Whittington,

                         Plaintiff,
                                                                      16-cv-1152 (AJN)
                 –v–
                                                                           ORDER
  Commissioner Joseph Ponte, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of pro se Plaintiff’s letter requesting that the Court reopen his

case. Dkt. No. 186. Defendants are hereby ordered to respond to Plaintiff's letter by October

13, 2020. Plaintiff's reply, if any, shall be filed by October 21, 2020. The Clerk of Court is

respectfully directed to mail a copy of this Order to the Plaintiff and to note that mailing in the

public docket.

       SO ORDERED.


 Dated: October 6, 2020
        New York, New York
                                                  ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
